internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-131196-00 date date legend foreign parent parent holding corporation a individual c state x country y b business x date a date b date c plr-131196-00 date d this letter responds to your authorized representative’s letter dated date in which rulings were requested as to certain federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date and date foreign parent is a country y corporation that wholly owns parent a u s_corporation incorporated in state x that is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return the parent group parent is engaged in business x the parent group includes holding a wholly owned subsidiary of parent holding is a corporation incorporated in state x that owns b of parent stock that it acquired from individual c on date a parent holds a debenture the debenture that was issued by holding to individual c on date b parent acquired the debenture from corporation a a state x corporation when corporation a merged with and into parent on date c_corporation a acquired the debenture from individual c on date d for its face_amount plus accrued interest for what the taxpayer represents are valid business reasons the following transaction is proposed under state x law parent will cause holding to merge with and into parent parent will succeed to all of holding's assets operations and liabilities the merger the taxpayer has made the following representations about the proposed transaction a parent on the date of adoption of the plan of merger and at all times until the merger is completed will be the owner of percent of the total combined voting power of all classes of holding stock entitled to vote and the owner of percent of the total value of all classes of stock excluding nonvoting_stock that is limited and preferred as to dividends and otherwise meets the requirements of sec_1504 of the code b no shares of holding have been redeemed during the three years preceding the adoption of the merger c the merger will take place within a single taxable_year d effective as of the effective date of the merger the corporate existence of holding will cease under applicable local law plr-131196-00 e f g there is no plan or intention to sell or otherwise dispose_of any holding stock prior to the merger or for holding to issue any additional shares of holding stock holding will not retain any assets following the merger holding will not have acquired assets in any nontaxable_transaction except for acquisitions occurring more than three years prior to the date of adoption of the plan of merger h no assets of holding will have been or will be disposed of either by holding or parent except for dispositions in the ordinary course of business and dispositions occurring more than three years prior to adoption of the plan of merger i the merger will not be preceded or followed by the reincorporation in or transfer of assets to a recipient corporation recipient of any of the businesses or assets of holding if persons holding directly or indirectly more than percent in value of holding stock also hold directly or indirectly more than percent in value of the stock of recipient for purposes of this representation ownership will be determined by application of the constructive_ownership rules of sec_318 of the code as modified by sec_304 j prior to adoption of the merger plan no assets of holding will have been distributed in_kind transferred or sold to parent except for i transactions occurring in the normal course of business and ii transactions occurring more than three years prior to adoption of the merger plan k holding will report all earned_income represented by assets that will be distributed to its shareholder such as receivables being reported on a cash_basis unfinished construction contracts commissions due etc l the fair_market_value of the assets of holding will exceed its liabilities both at the date of the adoption of the plan of merger and immediately prior to the merger m the debenture will be extinguished in the merger corporation a acquired the debenture for its face_amount plus accrued interest neither parent nor corporation a has taken a bad_debt deduction with respect to any portion of the debenture nor has any portion of such debenture been acquired by parent or corporation a from third parties at a discount plr-131196-00 n parent is not an organization that is exempt from federal_income_tax under sec_501 or any other provision of the code o all of the outstanding_stock of holding is owned by parent there are no minority shareholders based solely on the information submitted and the representations set forth above we rule as follows for federal_income_tax purposes the merger will be treated as a distribution by holding to parent in complete_liquidation of holding within the meaning of sec_332 of the code sec_1_332-2 no gain_or_loss will be recognized to parent on the receipt of the assets of and liabilities of holding distributed pursuant to the merger sec_332 no gain_or_loss will be recognized by holding upon the distribution of its assets and liabilities to parent pursuant to the merger sec_337 parent will succeed to and take into account the items of holding described in sec_381 subject_to the provisions and limitations of sec_381 and c and the regulations thereunder sec_381 and sec_1_381_a_-1 pursuant to sec_381 and sec_1_381_c_2_-1 parent will succeed to and take into account the earnings_and_profits of holding as of the date of the transfer as defined by sec_1_381_b_-1 any deficit in earnings_and_profits of parent or holding will be used only to offset earnings_and_profits accumulated after the date of distribution sec_381 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied concerning the federal tax treatment of the distribution of the debenture by holding to parent in the merger further no opinion is expressed or implied regarding the characterization of the debenture as debt for federal tax purposes this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-131196-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant associate chief_counsel corporate by joseph m calianno assistant to the branch chief branch
